            Case 1:18-cv-24750-RNS Document 1-3 Entered on FLSD Docket 11/14/2018 Page 1 of 1
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
       JOSE M. MEJIA                                                                                           COMPREHENSIVE HEALTH SERVICES, INC.


    (b)   County of Residence of First Listed Plaintiff MIAMI-DADE                                             County of Residence of First Listed Defendant    MIAMI-DADE
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
        Peter Michael Hoogerwoerd, Esq., Remer & Georges-Pierre PLLC                                            Elizabeth M. Rodriguez, Esq., Ford & Harrison LLP
        44 W. Flagler St., Ste. 2200, Miami, FL 33130                                                           One SE Third Avenue, Suite 2130, Miami, FL 33130
        (305) 416-5000                                                                                          (305) 808-2100

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                           (For Diversity Cases Only)                                          and One Boxfor Defendant)
0 1    U.S. Government                   g 3   Federal Question                                                                         PTF      DEF                                            PTF      DEF
          Plaintiff                              (US. Government Not a Party)                         Citizen of This State             0   1    0     1   Incorporated or Principal Place        0 4    0 4
                                                                                                                                                             of Business In This State

0 2    U.S. Government                   0 4   Diversity                                              Citizen of Another State          0 2      0     2   Incorporated and Principal Place       0 5    0 5 '
         Defendant                               (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                      Citizen or Subject of a           0 3      0     3   Foreign Nation                         0 6    0 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
         CONTRACT                          TORTS                                                          FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
O 110 Insurance       PERSONAL INJURY             PERSONAL INJURY                                     0 625 Drug Related Seizure            0 422 Appeal 28 USC 158           0 375 False Claims Act
0   120 Marine                       0 310 Airplane                   0 365 Personal Injury -               of Property 21 USC 881          0 423 Withdrawal                  0 376 Qui Tans (31 USC
0   130 Miller Act                   0 315 Airplane Product                  Product Liability        0 690 Other                                 28 USC 157                        3729(a))
0   140 Negotiable Instrument               Liability                 0 367 Health Care/                                                                                      0 400 State Reapportionment
0   150 Recovery of Overpayment      0 320 Assault, Libel &                 Pharmaceutical                                                    PROPERTY RIGHTS                 o 410 Antitrust
        & Enforcement of Judgment          Slander                          Personal Injury                                                 0 820 Copyrights                  0 430 Banks and Banking
0   151 Medicare Act                 0 330 Federal Employers'               Product Liability                                               0 830 Patent                      0 450 Commerce
0   152 Recovery of Defaulted               Liability                 0 368 Asbestos Personal                                               0 835 Patent - Abbreviated        0 460 Deportation
        Student Loans                0 340 Marine                            Injury Product                                                       New Drug Application        0 470 Racketeer Influenced and
        (Excludes Veterans)          0 345 Marine Product                   Liability                                                       0 840 Trademark                         Corrupt Organizations
0   153 Recovery of Overpayment             Liability                     PERSONAL PROPERTY                        LABOR                      SOCIAL SECURITY                 0 480 Consumer Credit
        of Veteran's Benefits        0 350 Motor Vehicle              0 370 Other Fraud               0( 710 Fair Labor Standards           0 861 HIA (1395ft)                0 490 Cable/Sat TV
0   160 Stockholders' Suits          0 355 Motor Vehicle              0 371 Truth in Lending                  Act                           0 862 Black Lung (923)            0 850 Securities/Commodities/
0   190 Other Contract                     Product Liability          0 380 Other Personal            0 720 Labor/Management                0 863 DIWC/DIWW (405(g))                  Exchange
0   195 Contract Product Liability   0 360 Other Personal                   Property Damage                   Relations                     0 864 SSID Title XVI               0 890 Other Statutory Actions
0   196 Franchise                          Injury                     0 385 Property Damage           0 740 Railway Labor Act               0 865 RSI (405(g))                 0 891 Agricultural Acts
                                     0 362 Personal Injury -                Product Liability         0 751 Family and Medical                                                 0 893 Environmental Matters
                                           Medical Malpractice                                                Leave Act                                                        0 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER picriTairs ,          o 790 Other Labor Litigation              FEDERAL 'FAX SUITS                   Act
0   210 Land Condemnation            0 440 Other Civil Rights           Habeas Corpus:                0 791 Employee Retirement             0 870 Taxes (U.S. Plaintiff        0 896 Arbitration
0   220 Foreclosure                  0 441 Voting                     0 463 Alien Detainee                   Income Security Act                   or Defendant)               0 899 Administrative Procedure
0   230 Rent Lease & Ejectment       0 442 Employment                 0 510 Motions to Vacate                                               0 871 IRS—Third Party                    Act/Review or Appeal of
0   240 Torts to Land                0 443 Housing/                         Sentence                                                               26 USC 7609                       Agency Decision
0   245 Tort Product Liability             Accommodations             0 530 General                                                                                            0 950 Constitutionality of
0   290 All Other Real Property      0 445 Amer. w/Disabilities -     0 535 Death Penalty                   IMMIGRATION                                                               State Statutes
                                           Employment                     Other:                      0 462 Naturalization Application
                                     0 446 Amer. w/Disabilities -     0   540 Mandamus & Other        0 465 Other Immigration
                                           Other                      0   550 Civil Rights                  Actions
                                     0 448 Education                  0   555 Prison Condition
                                                                      0   560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
V. ORIGIN (Place an "X" in One Box Only)
0 1    Original          X2 Removed from                   0    3    Remanded from               0 4 Reinstated or       0      5 Transferred from         0 6 Multidistrict             0 8 Multidistrict
       Proceeding           State Court                              Appellate Court                 Reopened                     Another District             Litigation -                  Litigation -
                                                                                                                                  (speciA)                     Transfer                     Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite Jurisdictional statutes unless diversity):
                                           29 USC Sections 201-219
VI. CAUSE OF ACTION                        Brief description of cause:
                       Failure to pay wages
VII. REQUESTED IN     CI CHECK IF THIS IS A CLASS ACTION                                                  DEMAND S                                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                     JURY DEMAND:                    Yes        0 No

VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNA)     rE•              EY    F RECD
11/14/2018                                                                                                                                                   Elizabeth M. Rodriguez
FOR OFFICE USE ONLY
    RECEIPT 6                     AMOUNT                                            YING IFP                                    JUDGE                             MAG. JUDGE
